MARTIN, Judge.
*47Plaintiff contends in his second assignment of error that the trial court erred in its instructions to the jury by making, a statement of fact not in evidence. Specifically, while setting forth the contentions of the parties, the trial court summarized the contentions of the defendant as to the plaintiff’s contributory negligence and stated, in pertinent part, as follows:
“[T]hat the plaintiff . . . stepped out in front of the vehicle, and put himself in a position where he would necessarily be struck .... [T]hat the plaintiff was negligent, being out in the roadway, in an intoxicated condition, and not paying attention to his own safety, and by stepping into the automobile. (Emphasis added.)
* * *
“[T]hat the plaintiff rather than taking any action for his own safety, stepped out further into the roadway, so as to make a collision with the vehicle inevitable.” (Emphasis added.)
Plaintiff contends that the references to his “stepping out” into the pathway of defendant’s vehicle constitute statements of a fact not in evidence resulting in prejudice to the plaintiff. After a careful examination of the trial record, we disagree.
It is true that a trial court commits error in its instructions to the jury by stating contentions not supported by evidence in the record. Green v. Barker, 254 N.C. 603, 119 S.E. 2d 456 (1961). However, the record of this case as presented on appeal reveals that the contention that plaintiff “stepped out” in front of the vehicle was alleged in defendant’s answer and was supported by evidence elicted on cross-examination of plaintiff. In his “second défense” defendant alleged that plaintiff was guilty of negligence in that “the plaintiff was under the influence of alcohol and staggered or ran into the roadway directly in front of the automobile....” Evidence clearly supporting the trial court’s statement of defendant’s contention appears in testimony of the plaintiff on cross-examination. Plaintiff testified that in his deposition in response to a question concerning the accident he answered: “. . . I turned to my right and see, I just stepped out, I thought he was going to pick us up. . . .” (Emphasis added.) The substance of this evidence and defendant’s allegation is clearly of the same import as the statement of defendant’s contention in the trial court’s.charge to which plaintiff assigns error. In our judgment there is ample support in the record for the trial court’s statement of defendant’s contention; therefore, we find no error.
*48On the authority of Ingle v. Roy Stone Transfer Corp., 271 N.C. 276, 156 S.E. 2d 265 (1967), plaintiff’s first assignment of error is overruled.
We find no merit in plaintiff’s remaining assignment of error.
No error.
Judges Parker and Arnold concur.